Citation Nr: 1756174	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for melanoma, also claimed as carcinoma of skin.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served in the Army from April 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision (RD) by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2017 the Veteran testified before the Board by video conference; the transcript is of record.  

In June of 2017, the Veteran wrote the Board, indicating that as of January 2017 he could no longer work.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual employability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran has not appealed from an assigned disability rating.  As such, this issue is referred to the AOJ for appropriate action, to include sending the Veteran the proper VCAA notice respecting a TDIU claim and providing the Veteran with a formal application for TDIU, VA Form 21-8940.  


FINDINGS OF FACT

1.  The Veteran was stationed at Camp Pelham, Korea, from March 1972 to March 1973.  

2. Prostate cancer did not manifest during service, did not manifest to a compensable degree within one (1) year of service, and is not a result of presumptive exposure to Agent Orange or asbestos exposure.  .

3.  Skin cancer did not manifest during service, did not manifest to a compensable degree within one (1) year of service, and is not a result of presumptive exposure to Agent Orange or asbestos exposure.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, to include as a result of exposure to Agent Orange or asbestos, have not been met.  38 U.S.C.A. §§ 1111, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  

2.  The criteria for service connection for skin cancer, to include as a result of exposure to Agent Orange or asbestos, have not been met.  38 U.S.C.A. §§ 1111, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

VBMS records indicate that after the RO denied his claims, the Veteran requested a Decision Review Officer (DRO) hearing in February 2014.  Later in February, a Statement of the Case issued, and it appears no DRO hearing was held.  In Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012), the United States Court of Appeals for Veterans Claims (Court) held that when a veteran is denied a hearing before the RO, there is no due process violation if the veteran is subsequently offered an opportunity for a hearing before the Board and cannot demonstrate prejudice from the lack of RO hearing.  In the present case, the Veteran testified before the greater tribunal, the Board, in April 2017; hence, the Board will proceed to address the merits of the appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Background Facts

The Veteran seeks service connection for skin and prostate cancer as the result of claimed exposure to Agent Orange and/or asbestos exposure in Korea.  He testified in April 2016 that he was in an artillery unit, but often acted as a driver for various items, and that this took him close to the demilitarized zone (DMZ) (Tr. pp. 3-4).  While not observing any spraying, he testified he came into contact with 55 gallon drums of what he always thought was "something bad."  (Tr. p. 5).  He stated the DMZ area appeared to have some sort of defoliant used.  

Regarding asbestos, the Veteran testified that he saw what he believed to be asbestos in and around his barracks in Korea.  (Tr. p. 7).   

His service records indicate the Veteran served in Korea from March 1972 to March 1973 with the 2nd Infantry Division at Camp Pelham, located near the DMZ in Korea.  Additional records, including his service treatment records (STR), reflect he received dental service at Ft. Sill, Oklahoma on August 18, 1971.  In February 1972, STR records indicate he was present at Camp Pelham, Korea, as does a separation examination dated March 1973.  Records additionally indicate that in February of 1972, he was "enroute to USARPAC-KOREA" after leaving Fort Sill.  

In April of 2012, the Veteran filed a claim for melanoma, among seven other claims.  He indicated in his compensation claim his melanoma began in 2008.  In August of 2012, the melanoma claim was denied in a RD.  No appeal was taken of this RD.  However, in March 2013, the Veteran filed a claim for skin and prostate cancers, among several other claims.  In December of 2013, the claims were denied.  Notice of Appeal was filed March 2014, where the Veteran indicated he was appealing only the issues of melanoma and prostate cancer.  

Legal Criteria

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. 
§§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For purposes of § 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), service connection may be based upon a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).    

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iv). 

The units or other military entities that the DoD has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR. When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the U.S. Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides. M21-1, IV.ii.1. H.4.b.

Analysis

Regarding the two claims for presumptive service connection, the Board notes that only one, prostate cancer, is recognized as a presumptive disease.  Skin cancer is not among the list of presumptive diseases under 38 U.S.C. § 1116 (a)(2) and 38 C.F.R. § 3.307 (a)(6), 3.309(e).  The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346   (1994); see also Notice, 61 Fed. Reg. 41, 442-449, and 61 Fed. Reg. 57, 586-589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,2 02-16 (Aug. 31, 2010).  H

The DoD has confirmed that Agent Orange was used along the DMZ in Korea. Agent Orange was used to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  If it is determined that a Veteran who served in Korea during the applicable time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309 (e) will apply.  

Here, personnel records show that the Veteran served in Korea from March 1972 to March 1973 with the 2nd Infantry Division at Camp Pelham.  While his unit is recognized as serving in the Korean DMZ in the qualifying time period, the Veteran did not serve in Korea during the qualifying period - April 1, 1968, to August 31, 1971.  As such, the Board cannot find presumptive qualification for exposure to herbicide agents.  

Notwithstanding , a veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  Service connection may be established for a particular disability when the evidence demonstrates that the claimed disability is proximately due to, or the result of, a veteran's service-connected disability, 38 C.F.R. § 3.3 1 0(a) (2017), or when the claimed disability is aggravated by a service-connected disability.  38 C.F.R. § 3.3 1 0(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that neither the Veteran's skin cancer nor prostate cancer was  treated during service or diagnosed within one year of separation of service. His STR are silent as to any complaints concerning either disability.  At separation from service in March 1973, clinical examination of the Veteran was normal, he wrote "I am in good health" and the Veteran did not report any skin or prostate condition on the accompanying report of medical history.  The Veteran's compensation claim indicated his skin cancer first manifested in 2008, and his claim for prostate cancer indicates diagnosis in 2010 and January 2013-well over three decades from his discharge from service.  Thus, the lay and medical evidence establishes that both cancers had their onset many years following the Veteran's separation from service. Consequently, service connection cannot be granted based on chronicity or continuity of symptomatology as the cancer or symptoms thereof did not manifest during service or within one year of separation from service.   

The Board has also considered the Veteran's lay statements indicating a direct nexus between his disability and service.  At his hearing before the Board, he testified that he believe he had been exposed to Agent Orange and to the sun while serving in Korea, and that he believed such exposure caused his skin cancer.  

To the extent the Veteran contends he received treatment for skin cancer, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of his skin cancer, to include determining its relationship to Agent Orange or his period of service. Relationships between service, to include exposure to Agent Orange, and skin cancer are not readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  Consequently, the Veteran is not competent to opine as to the etiology of his skin cancer or prostate cancer.

In considering the Veteran's own statements regarding the nature and etiology of his cancers, the Board acknowledges that he is competent to discuss his observations and symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, a lay witness is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder when, as here, they do not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though he is competent to report symptoms, the Veteran is not credible to provide an opinion as to the nature and etiology of his cancers.  

While the analysis above focused largely on the Veteran's skin cancer and is equally attributable to his asbestos exposure claim, the latter claim requires additional discussion.  There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV.ii.2.C.9 (September 29, 2006).  VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA must first determine whether military records demonstrate evidence of asbestos exposure during service and develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure.  Then, it must determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1 MR, Part IV.ii.1.H.29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

First, the Veteran's service records do not document any asbestos exposure.  Second, they do not reflect he worked in an occupation that subjected him to asbestos exposure.  None of Veteran's occupational specialties are listed in M21-1 MR. The Veteran testified to working in artillery, and often as a driver.  Third, he testified he stayed in an uninsulated, steel Quonset hut building, which was cold and had no insulation.  Further, the Veteran has not asserted that he is competent to identify asbestos.  In essence, he assumes he was exposed to asbestos fibers because he believed the building somewhere contained asbestos.  As discussed above, lay persons are competent to provide opinions on matters.  Again, the record does not reflect the Veteran is competent to identify asbestos by possessing the occupational background needed to identify whether a material is asbestos.  Without independent supporting evidence, his assertion is not persuasive.  Instead, it is speculation and does not raise a reasonable doubt that he was exposed to asbestos during service.  See 38 C.F.R. § 3.102.  

For these reasons, the Board finds that the Veteran was not exposed to asbestos in service.  Therefore, the Board need not consider whether the Veteran's cancer was caused by asbestos exposure.  

The Board finds the evidence does not support a finding of direct service connection between the Veteran's cancers and service, to include his exposure to herbicides or asbestos, as there is no competent and credible nexus between service and the disability.   

In summary, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for both compensation claims is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board acknowledges the Veteran's honorable service to our country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists. See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on other reasons). 


The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be attained.


ORDER

Service connection for prostate cancer, to include as a result of exposure to Agent Orange or asbestos, is denied.  

Service connection for skin cancer, to include as a result of exposure to Agent Orange or asbestos, is denied.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


